Citation Nr: 0903239	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-20 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for contact dermatitis to 
include groin rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1969 to November 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The RO denied service connection for 
groin rash after finding no new and material evidence had 
been presented.  In a March 2006 rating decision, the RO 
reopened the claim and granted service connection for contact 
dermatitis.

The Board also notes that the April 2004 rating decision 
denied service connection for hepatitis C.  The veteran only 
perfected an appeal for the issue of service connection for 
groin rash.  See 38 C.F.R. § 20.200.


FINDING OF FACT

Service connection for contact dermatitis has been granted; 
the issue in controversy has been resolved.


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to a 
claim for VA benefits before the Board for appellate review.  
38 U.S.C.A. §§ 511, 7104 (West 2002); 38 C.F.R. § 20.101 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the current appeal, the veteran filed a claim for service 
connection for a groin rash.  The RO denied the claim in 
April 2004, and the veteran perfected an appeal to the Board.  
In March 2006, the RO granted service connection for contact 
dermatitis and assigned a noncompensable evaluation.  The 
disability was recharacterized as contact dermatitis to 
include a diagnosis for a rash on the arms and a groin rash 
was determined to be tinea cruris which is evaluated under 38 
C.F.R. § 4.118, Diagnostic Code 7806, dermatitis or eczema.  
Given that service connection for contact dermatitis has been 
effectuated, there is no issue in controversy to resolve.  In 
fact, in the December 2008 hearing presentation, the 
veteran's representative averred that the veteran did not ask 
for service connection for tinea cruris.  Rather, he seeks 
service connection for recurrent contact dermatitis/hive as 
the record contains evidence of a skin disorder.  Again, 
service connection was granted in 2006.  The Board also notes 
that the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  As such, the 
veteran's claim has been granted in full.

A notice of disagreement ceases to be valid if the RO grants 
the benefit sought on appeal, or the veteran withdraws the 
appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (notice of disagreement following denial of a 
particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim); Hamilton v. Brown, 4 Vet. App. 
528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994).  
There is no evidence that the veteran expressed disagreement 
with the initial evaluation assigned to the newly-
characterized service-connected disability.  Thus, that issue 
is not on appeal.

Accordingly, the above issue is now moot and the veteran's 
claim does not arise under a law that affects the provision 
of benefits by the Secretary of Veterans Affairs, and the 
Board dismisses it as moot.  See Mintz v. Brown, 6 Vet. App. 
277, 283 (1994).


ORDER

The appeal is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


